DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 9-11, 21-22, 25-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hansen (Pub No 2014/0374013).
With regards to claim 1, Hansen teaches a mold comprising a raised frame (76) on a factory floor (81), a base (elements 72) support by the raised frame and mold bodies (70) received within the base for forming a mold surface (¶ 0060-0062, Fig. 5-7).  Hansen teaches that the mold is for forming a composite structure (¶ 0002).  Hansen teaches that the mold comprises a plurality of independent mold body segments (70) coupled together to define a mold surface facing away from the base onto which material may be directly molded (Fig. 5-7).  Hansen teaches that each mold segment (70) comprises an upper surface onto which material is molded, a lower surface (bottom of the component) and at least one internal support (body of the mold segment) extending therebetween in which the upper surface of adjacent mold segments cooperate to define a mold surface for forming a unitary part.  With regards to the limitation that the mold is extruded, the claim is directed towards a device claim in which the structure of the device limits patentability.  The limitation that the mold element is made by a particular method of manufacture does not structurally limit the mold element of the claim as no particular structural difference is interpreted to be required of a generically extruded mold body of non-descript material compared with an elongated mold body made by another method of manufacture.
With regards to claim 4, Hansen teaches that each segment extends across the entire length of the mold surface and a partial width of the mold surface (Fig. 7).
With regards to claim 6, Hansen teaches at least two identical mold segments adjacent each other (Fig. 7, two right most segments are identical).
With regards to claims 9-11, Hansen teaches that the mold surface including a first and second flat portion such as the upper surface of adjacent mold elements and a third portion that deviates from being flat extending parallel to a longitudinal axis of the mold body such as the grooves for forming the stiffening elements (Fig. 5-7).
With regards to claims 21-22, Hansen teaches that the upper and lower surface of the mold elements are parallel (Fig. 5).
With regards to claims 25-26, Hansen teaches that the mold is an open single sided mold surface (Fig. 5-7) as opposed to two cooperating mold opposed molds.
 With regards to claim 28, Hansen teaches brackets to facilitate lifting or transportation of the mold (Fig. 6).
With regards to claims 29 and 30, Hansen teaches a mold comprising a raised frame (76) on a factory floor (81), a base (elements 72) support by the raised frame and mold bodies (70) received within the base for forming a mold surface (¶ 0060-0062, Fig. 5-7).  Hansen teaches that the mold is for forming a composite structure (¶ 0002).  Hansen teaches that the mold comprises a plurality of independent mold body segments (70) coupled together to define a mold surface facing away from the base onto which material may be directly molded (Fig. 5-7).  Hansen teaches that each mold segment (70) comprises an upper surface onto which material is molded, a lower surface (bottom of the component) and at least one internal support (body of the mold segment) extending therebetween in which the upper surface of adjacent mold segments cooperate to define a mold surface for forming a unitary part.  Hansen teaches that the mold segments comprising a plurality of longitudinal C-shaped ridges that form C-shaped channels in a resulting part in which the ridges extend the entire length of the part.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hart (PN 2274060).
With regards to claim 29, Hart teaches a mold comprising an extruded (elongated) mold body comprising a plurality of independent mold body segments (12) coupled together to define a mold surface upon which material is formed (Fig. 3) including a first extruded (elongated) mold body having an upper surface (molding surface), a lower surface (facing base 17), and at least one internal support structure (body of the mold element) that extends between the upper and lower surface) as well as a second similar mold body (additional mold elements 12) that cooperate to define the mold surface in which the mold surface defines a plurality of longitudinal  ridges (20) configured to form corresponding longitudinal channels in a molded material (Fig. 3).  For the purposes of examination the axis of Hart running along the length between walls (16) of individual mold elements (12) is interpreted to read upon a longitudinal axis.  With regards to the limitation in the preamble that the mold is used to form a composite structure, this limitation is interpreted as an intended use of the mold and does not structurally distinguish the mold.  As such the intended use is not given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (Pub No 2014/0374013) as applied to claim 1 above.
With regards to claim 2, Hansen does not teach a particular length for the mold body used to form composite parts including aircraft components (¶ 0002, 0075).  Hansen teaches that the mold components are of a desired size and shape (¶ 0008) to form the corresponding part.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize a length of between 20-50 feet and a width of between 8-12 feet to form a correspondingly sized part as mere changes in size constitutes a case of prima facie obviousness as discussed in MPEP 2144.04 and Hansen teaches forming large components for aircraft which is of similar scale leading to a reasonable expectation of success.
With regards to claim 5, Hansen does not teach a particular length for the mold body used to form composite parts including aircraft components (¶ 0002, 0075).  Hansen teaches that the mold components are of a desired size and shape (¶ 0008) to form the corresponding part.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize an individual mold width of between 0.5-2 feet to form a correspondingly sized part from a plurality of adjacent mold elements as mere changes in size constitutes a case of prima facie obviousness as discussed in MPEP 2144.04 and Hansen teaches forming large components for aircraft which is of similar scale leading to a reasonable expectation of success.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (Pub No 2014/0374013) as applied to claim 1 above, and further in view of Joseph et al. (Pub No 2004/0258605).
With regards to claim 7, Hansen teaches that the molds on which composite material are shaped can be made from any suitable material (¶ 0060), but does not explicitly teach the use of aluminum.
In a similar field of endeavor, Joseph teaches that known materials suitable for use in manufacturing tooling for shaping composite materials includes aluminum (¶ 0002-0005).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize aluminum for the particular tooling material as Hansen teaches using any suitable material prompting one of ordinary skill to look to related materials and Joseph teaches that it is a suitable material presenting a reasonable expectation of success.



Allowable Subject Matter
Claims 8, 23, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742